Merrick, J.
A trial by jury in this cause was waived by the parties, and, in pursuance of the provisions of the statute upon that subject, it was heard and determined by the court. Gen. Sts. c. 129, § 66. Certain facts, reported in the bill of exceptions, were established as true, and the court ruled that they were not in law sufficient to invalidate the defendant’s discharge in insolvency. It was not found that the defendant had been guilty of any fraud in reference to any of the facts reported, or that the omission of any debt or the name or place of residence of any creditor on his schedule delivered to the messenger was either wilful or fraudulent. In the case of Burnside v. Brigham, 8 Met. 75, it was held that to invalidate the discharge it must be shown affirmatively that the omission was wilful and fraudulent, and because the debtor apprehended opposition from a creditor whose name or residence was not disclosed in the schedule, or from some other source. And this principle is recognized and affirmed in the case of Williams v. Coggeshall, 11 Cush. 446.
- The conclusions of the court, acting in the place of a jury in the determination of questions of fact, are not subject to exception ; and therefore even if we were of opinion, which we do not mean to intimate that we entertain, that it would be competent to deduce from the facts found by the court, the inference that the defendant had been guilty of fraudulent or wilful misconduct in the suppression or omission from his schedule of any of his debts, or of the names or places of residence of any of his creditors, that would not authorize this' court to *586interfere and overrule the decisions of the court. It is only when a party is aggrieved by a ruling, opinion, direction or judgment in matters of law, that he may file exceptions and require the question in controversy to be submitted to the determination of this court, or that this court can control or set aside the decisions of another tribunal. In matters of fact, the finding of the jury, or of the court when it is voluntarily substituted by the parties for a jury, is not subject, as a question of law, to the revision of any other tribunal.
If there was any irregularity in the proof of claims, it does not appear to have been induced by the act or influence of the defendant, or even to have been known to him; and it is not suggested that any claim was proved or allowed which was not justly due, or which ought not to have been proved against his estate. But the bill of exceptions does not show that there was in fact any such irregularity. Although John C. Nichols, when a creditor, had security for the payment of the debt due to him, .it does not appear that that security was ever transferred, or intended to be transferred, to Wilson, or that the latter ever had, or claimed to have, any interest in it; and that he had none, would, in the absence of all further evidence or explanation, seem justly to be inferred from the offer of his claim, and the allowance of it by the commissioner, in proof as a debt against the estate oí the insolvent. And it is for this reason, as we understand it, that no objection to the validity of this proof was taken at the argument by the counsel of the plaintiff in support of the exceptions.
Nor does it appear from the bill of exceptions to have been shown that the commissioner, before whom the claim of the assignees of T. Lyman & Co. was sworn to, was not a magistrate authorized to administer oaths to creditors in the cases where it is allowed by the statute; or that in any of the cases in which a debt was sworn to before a justice of the peace, the circumstances did not exist which authorized him to administer the oath to the creditor for the purpose of authenticating and proving his claim.
The several rulings of the court in reference to the facts stated *587in the bill of exceptions appear to have been in conformity to law, and therefore afford to the plaintiff no cause of objection.

Exceptions overruled.